Opinion by
Johnson, J.
The collector’s memorandum states that the entry was liquidated at the higher rate because the collector was not satisfied that the tomatoes were of Cuban origin; that a consular invoice showing Cuban origin was filed with the protest; but that the collector could not review the protest within the 90 days provided in section 515, Tariff Act of 1930, and could not grant the claim. The declaration of the shipper on the consular invoice states that the merchandise was the product of Cuba. These documents, however, were not offered or received in evidence herein. Following W. T. Grant Company v. United States (38 C. C. P. A. 57, C. A. D. 440), it was held that while the invoice is a part of the official papers in a protest case, it cannot be considered as proof of the matters contained therein unless it has been offered and received in evidence for that purpose. It was further held that other documents among the official papers must also be offered and received in evidence before they may be considered by the court in deciding a case. (Swift & Company v. United States, 33 Cust. Ct. 212, C. D. 1655, and United States v. Western Electric Company, 26 Cust. Ct. 531, Reap. Dec. 7954, cited.) The court was constrained, therefore, to overrule the protest.